Citation Nr: 1110090	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. J


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1977, and from September 2002 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

This claim was previously remanded by the Board in December 2009 for additional development to include providing proper notice, obtaining emergency treatment records, affording the Veteran VA neurological and orthopedic examinations, and referring the claim to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation for the low back and right lower extremity neurological disabilities.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2011, subsequent to the most recent supplemental statement of the case, the Veteran submitted a letter, which indicates that he stopped working in December 2010.  The letter explains that in the past six months he finds himself progressively less able to engage in physical activities involved in daily living.  This letter was not previously of record, nor considered by the RO, the agency of original jurisdiction.  Additionally, the Veteran did not waive consideration of such evidence by the RO.  See 38 C.F.R. § 20.1304.  

The Board also finds that an additional examination is necessary.  The Veteran's most recent VA examination of the spine for compensation purposes was performed in May 2010, with a June 2010 addendum.  Records since the May 2010 examination, specifically letters from the Veteran, a psychiatrist, and a buddy statement from C. Jenkins, R.N., indicate that the Veteran experienced incapacitating episodes from severe back pain with lower right extremity radiculopathy.  VA treatment records from July 2010 indicate that the Veteran was in physical therapy for his low back pain with radiculopathy.  Because the record indicates that the Veteran's lumbar spine disability might have increased in severity since the May 2010 VA examination, the Veteran must be provided a new VA examination to determine the current severity of his lumbar spine disability.  38 C.F.R. § 3.159(c)(4); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination or examinations as necessary to determine the severity of his service-connected low back and right lower extremity radiculopathy, as well as the effect of his service-connected disabilities on his employability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and the results of any diagnostic testing deemed necessary, the examiner should

(a) provide range of motion findings of the lumbar spine, including whether any ankylosis is present; identify any neurological pathology associated with the service-connected low back disability and comment on the severity of each neurological sign and symptom reported; and state whether the Veteran has lumbar intervertebral disc syndrome which results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported; and 

(b) comment on the severity of the Veteran's service-connected radiculopathy of the right lower extremity, to include providing an opinion as to whether the Veteran's disability is more appropriately characterized as mild incomplete paralysis, moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis.  The examiner should also comment on the presence of any marked muscular atrophy, foot drop, or weakened or lost flexion of the knee.  

(c) offer an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or maintain substantially gainful employment.  

The examination report must include a complete rationale for all opinions and conclusions expressed.

2.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


